DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-21, 28 and 31-33 are allowed. 
The reasons for allowance for claim 1-21 were given in the previous office action filed on 4/15/2022.
The following is an examiner's statement of reasons for allowance: Claim 28 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the method, the step of forming polysilicon shield regions in the gate trenches overlying the shield regions, the polysilicon shield regions being confined laterally by the first dielectric spacers on the sidewalls of the gate trenches and separated from the shield regions by the first dielectric spacers on the bottoms of the gate trenches; forming second dielectric spacers overlying the polysilicon shield regions; and forming conductive gate structures in the gate trenches, the conductive gate structures overlying the second dielectric spacers and the polysilicon shield regions, wherein forming the polysilicon shield regions comprises: depositing a polysilicon layer into the gate trenches containing the first dielectric spacers; doping the polysilicon layer with dopants of the first conductivity type; and etching down the polysilicon layer to leave the polysilicon shield regions on the first dielectric spacers at the bottoms of the gate trenches.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 31-33 depend from claim 28 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895